MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any
court except for the purpose of establishing                                       Oct 20 2020, 7:47 am

the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                                     Court of Appeals
                                                                                        and Tax Court




APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Tyree Thomas                                             Curtis T. Hill, Jr.
Bunker Hill, Indiana                                     Attorney General of Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyree Thomas,                                            October 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1148
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W.
Appellee-Plaintiff.                                      Hawkins, Judge
                                                         The Honorable Peggy R. Hart,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G05-1806-F5-20138



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1148 | October 20, 2020          Page 1 of 5
                                       Statement of the Case

[1]   Tyree Thomas (“Thomas”), pro se, appeals the trial court’s order denying his

      motion to correct erroneous sentence. Thomas challenges the executed portion

      of his sentence, arguing that the trial court violated the terms of his plea

      agreement by exceeding the sentencing cap of three years. Because a motion to

      correct erroneous sentence is limited to correcting sentencing errors apparent on

      the face of the judgment and Thomas raises an issue that is not so apparent, we

      conclude that the trial court did not abuse its discretion by denying his motion

      to correct erroneous sentence.


[2]   We affirm.


                                                     Issue

              Whether the trial court abused its discretion by denying Thomas’
              motion to correct erroneous sentence.

                                                     Facts

[3]   In October 2018, the State charged Thomas with Level 5 felony battery with a

      deadly weapon. In December 2018, Thomas and the State entered into a plea

      agreement wherein Thomas pled guilty as charged. According to the plea

      agreement:


              The parties are free to argue for an appropriate sentence, but the
              parties agree that the initial executed sentence will be capped at
              three (3) years with placement open to the Court. All other terms,
              including any term of probation is open to the Court.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1148 | October 20, 2020   Page 2 of 5
      (App. Vol. 2 at 18). Thereafter, the trial court imposed a five-year sentence

      with two years executed in the Department of Correction, one year in

      community corrections, and two years suspended with one year of probation.


[4]   In May 2020, Thomas filed a motion to correct erroneous sentence. In his

      motion, Thomas challenged the executed portion of his sentence, arguing that

      his sentence exceeded the sentencing cap of three years. The trial court denied

      Thomas’ motion to correct erroneous sentence. Thomas now appeals.


                                                  Decision

[5]   Thomas appeals the trial court’s denial of his motion to correct erroneous

      sentence. We review a trial court’s denial of a motion to correct erroneous

      sentence for an abuse of discretion, which occurs when the trial court’s decision

      is against the logic and effect of the facts and circumstances before it. Davis v.

      State, 978 N.E.2d 470, 472 (Ind. Ct. App. 2012).


[6]   An inmate who believes that he has been erroneously sentenced may file a

      motion to correct the sentence pursuant to INDIANA CODE § 35-38-1-15.

      Neff v. State, 888 N.E.2d 1249, 1250-51 (Ind. 2008). This statute provides:


              If the convicted person is erroneously sentenced, the mistake does
              not render the sentence void. The sentence shall be corrected after
              written notice is given to the convicted person. The convicted
              person and his counsel must be present when the corrected
              sentence is ordered. A motion to correct sentence must be in
              writing and supported by a memorandum of law specifically
              pointing out the defect in the original sentence.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1148 | October 20, 2020   Page 3 of 5
      “The purpose of the statute ‘is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.’” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004) (quoting Gaddie

      v. State, 566 N.E.2d 535, 537 (Ind. 1991)).


[7]   A statutory motion to correct erroneous sentence “may only be used to correct

      sentencing errors that are clear from the face of the judgment imposing the

      sentence in light of the statutory authority.” Robinson, 805 N.E.2d at 787.

      “Such claims may be resolved by considering only the face of the judgment and

      the applicable statutory authority without reference to other matters in or

      extrinsic to the record.” Fulkrod v. State, 855 N.E.2d 1064, 1066 (Ind. Ct. App.

      2006). If a claim requires consideration of the proceedings before, during, or

      after trial, it may not be presented by way of a motion to correct erroneous

      sentence. Robinson, 805 N.E.2d at 787. “Use of the statutory motion to correct

      sentence should thus be narrowly confined to claims apparent from the face of

      the sentencing judgment, and the ‘facially erroneous’ prerequisite should

      henceforth be strictly applied[.]” Id.


[8]   Here, Thomas appeals the trial court’s denial of his motion to correct erroneous

      sentence, but he does not argue that the sentencing error is clear from the face

      of the judgment. Rather, he argues that “the trial court violated the plea

      agreement in this matter when it went outside the prescribed ‘cap’ of 3 years

      total.” (Thomas’ Br. 5). We agree with the State that “[t]he sentencing error of

      which Thomas complains is not clear from the face of the judgment.” (State’s

      Br. 7). Because the error Thomas alleges is not clear from the face of the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1148 | October 20, 2020   Page 4 of 5
      sentencing order, it is not appropriate for a motion to correct erroneous

      sentence. See Robinson, 805 N.E.2d at 787. Accordingly, Thomas has failed to

      show that the trial court abused its discretion by denying his motion, and we

      affirm the trial court’s judgment. See, e.g., Bauer v. State, 875 N.E.2d 744, 746

      (Ind. Ct. App. 2007) (affirming the trial court’s denial of the defendant’s motion

      to correct erroneous sentence where the defendant’s claims required

      consideration of matters in the record outside of the face of the judgment and

      were, accordingly, not the types of claims properly presented in a motion to

      correct erroneous sentence), trans. denied.


[9]   Affirmed.


      Kirsch, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1148 | October 20, 2020   Page 5 of 5